           Case 3:20-cv-05546-RJB-MLP Document 27 Filed 12/28/20 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
     SANDRA LEE LANE,
 7
                               Plaintiff,                 Case No. C20-5546 RJB
 8
            v.                                            ORDER
 9
     WASHINGTON DEPARTMENT OF
10   CORRECTIONS, et al.,
11                             Defendants.

12

13
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
14
     Peterson, United States Magistrate Judge, any objections or responses to that, anmaining record,
15
     the Court finds and ORDERS:
16
            (1)     The Court ADOPTS the Report and Recommendation.
17
            (2)     Deborah Wofford and Washington Department of Corrections are dismissed
18
     without prejudice from this action.
19
            The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.
20
            Dated this 28th day of December, 2020.
21

22

23
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge



     ORDER - 1
